As filed with the United States Securities and Exchange Commission on October 8, 2015 Registration No. 333-205553 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 1 TO FORM SF-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BMW AUTO LEASING LLC (Depositor of the issuing entities described herein) (Exact name of registrant as specified in its charter) Delaware 22-2013053 333-205553 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) (Commission File Number) (Central Index Key Number) FINANCIAL SERVICES VEHICLE TRUST (Issuer with respect to the SUBI Certificates described herein) (Exact name of registrant as specified in its charter) Delaware 51-6518223 333-205553-01 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) (Commission File Number) (Central Index Key Number) BMW Financial Services NA, LLC (Exact name of sponsor as specified in its charter) (Central Index Key Number of sponsor) 300 Chestnut Ridge Road Woodcliff Lake, New Jersey 07677 (201) 307-4000 Reed D. Auerbach, Esq. Morgan, Lewis & Bockius LLP 101 Park Avenue New York, New York 10178 (212) 309-6000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Name, address, including zip code, and telephone number, including area code, of agent for service) From time to time after this registration statement becomes effective. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: If this Form SF-3 is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form SF-3 is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit(1) Proposed maximum aggregate offering price(1) Amount of registration fee Asset-Backed Notes 100% Special Units of Beneficial Interest Certificates(3) (1) Estimated solely for the purpose of calculating the registration fee. The Registrant intends to include unsold securities from its existing registration statement (the “Unsold Securities”) in this Registration Statement and will file an amendment to this Registration Statement to effect such transfer pursuant to Rule 415(a)(6) under the Securities Act. The Registrant will disclose the file number of the prior registration statement, the amount of Unsold Securities being included in this registration statement, and the amount of any filing fees previously paid in connection with the Unsold Securities, which will continue to be applied to such Unsold Securities pursuant to Rule 415(a)(6). The Registrant is registering an unspecified amount of securities of each identified class in reliance on Rules 456(c) and 457(s) under the Securities Act. Each Special Unit of Beneficial Interest (“SUBI”) issued by Financial Services Vehicle Trust will constitute a beneficial interest in specified assets of Financial Services Vehicle Trust, including certain leases and the motor vehicles relating to those leases. The SUBIs are not being offered to investors hereunder. Each Special Unit of Beneficial Interest Certificate (the “SUBI Certificate”) issued by Financial Services Vehicle Trust and representing the related SUBI will be transferred to the applicable issuing entity. The SUBI Certificates are not being offered to investors hereunder. Not applicable. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. INTRODUCTORY NOTE THIS REGISTRATION STATEMENT CONTAINS A FORM OF PROSPECTUS RELATING TO A PARTICULAR ISSUING ENTITY OF A SERIES OF ISSUING ENTITIES CREATED FROM TIME TO TIME BY BMW AUTO LEASING LLC, AND THE OFFERING BY OF ASSET BACKED NOTES DESCRIBED IN THE PROSPECTUS. THE FORM OF PROSPECTUS RELATES ONLY TO THE SECURITIES DESCRIBED THEREIN AND IS A FORM WHICH MAY BE USED BY BMW AUTO LEASING LLC TO OFFER ASSET BACKED NOTES UNDER THIS REGISTRATION STATEMENT. In addition, if and to the extent required by applicable law, the Prospectus will also be used after the completion of the related offering in connection with certain offers and sales related to market-making transactions in the offered securities. In order to register under Rule 415 those securities which may be offered and sold in market-making transactions, the appropriate box on the cover page of the registration statement has been checked and the undertakings required by Item 512(a) of Regulation S-K have been included in Item 17 of Part II. This document is subject to completion and amendment. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or foreign jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED [], 20[] BMW Vehicle Lease Trust 20[]-[_] Issuing Entity (CIK Number: ) BMW Auto Leasing LLC Depositor (CIK Number: 0001126530) BMW Financial Services NA, LLC Sponsor, Servicer and Administrator (CIK Number: 0001126525) $[] ASSET-BACKED NOTES ·
